On Application for Rehearing.
Appellees and appellant pray for a rehearing.
The appellees call the attention of the court to the fact that the district judge did not allow ten per cent as attorney’s fees on the amount, sued for, but five only, under the stipulation in the act of mortgage.
In this they are well founded. Justice to the district judge demands that the correction he made. The ten per cent mentioned in the prayer of the petition and which we had taken to be the allowance for services for recovering the amount sued for, are those provided for in the authentic notes.
The correction is in the verbiage only, as the allowance of five per cent for attorney’s fees, which the plaintiffs claim and which was allowed them, was .sanctioned by this Court on the decree and the practical result in the recovery is the same.
The appellant has urged no defense which he had not previously submitted. His application is a mere rehearsal of the past and has already received attention and been pronounced without merit.
We do not think, however, that the case is one iu which damages for a frivolous appeal can be granted.
The correction asked may be made without granting a rehearing, by simply eliminating from the opinion and the decree what was therein said touching the allowance of the percentage as'attorney’s fees by the district judge.
Rehearing refused.